United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                      February 8, 2006

                                                               Charles R. Fulbruge III
                                                                       Clerk
                               No. 05-50275
                             Summary Calendar



                       UNITED STATES OF AMERICA,

                                                      Plaintiff-Appellee,

                                  versus

                        MARIO ALBERTO RODRIGUEZ,

                                                     Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
                  for the Western District of Texas
                        USDC No. 5:03-CR-623-1
                         --------------------

Before JONES, Chief Judge, and DeMOSS and PRADO, Circuit Judges.

PER CURIAM:*

     Mario Alberto Rodriguez appeals his conditional guilty plea

conviction for possession of cocaine with the intent to distribute.

He asserts that the district court erred in denying his motion to

suppress evidence seized during a traffic stop.                Because the

officer had probable cause to believe a traffic violation was

occurring, the initial stop of Rodriguez’s vehicle was reasonable.

See Whren v. United States, 517 U.S. 806, 810 (1996).           Because the

officer had not finished writing out the warning when he questioned



     *
             Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
Rodriguez and requested consent to search the vehicle, Rodriguez

was not improperly detained beyond the scope of the initial stop.

See Florida v. Royer, 460 U.S. 491, 500 (1983).            The questions

asked of Rodriguez were permissible. See United States v. Brigham,

382 F.3d 500, 507-08 (5th Cir. 2004)(en banc).

     Rodriguez   has   not   established   that   the   district   court’s

finding that his consent was voluntary was clearly erroneous.          See

United States v. Dortch, 199 F.3d 193, 201 (5th Cir. 1999).

Because Rodriguez was subject to a traffic stop, the officer was

not required to provide him with the warnings pursuant to Miranda

v. Arizona, 384 U.S. 436 (1966), before questioning Rodriguez and

asking for consent to search the vehicle.     See Berkemer v. McCarty,

468 U.S. 420, 438-40 (1984).           Rodriguez’s assertion that the

district court improperly revived the “silver platter” doctrine is

misplaced.   Cf. Elkins v. United States, 364 U.S. 206, 212-13

(1960).   Likewise, his assertion that the district court should

have applied Texas law to determine whether consent to search was

validly given is improper.     See id. at 224.    Because Rodriguez has

not established that the district court erred in denying the motion

to suppress, the judgment of conviction is AFFIRMED.




                                   2